IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1144
                             Filed October 20, 2021


IN THE INTEREST OF K.J.,
Minor Child,

B.J., Mother,
       Appellant.

________________________________________________________________


      Appeal from the Iowa District Court for Madison County, Kevin Parker,

District Associate Judge.



      A mother appeals from a district court order terminating her parental rights.

AFFIRMED.



      Penny B. Reimer of The Neighborhood Law Group, P.C., West Des Moines,

for appellant mother.

      Thomas J. Miller, Attorney General and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Will Sales, Des Moines, attorney and guardian ad litem for minor child.




      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                          2


SCHUMACHER, Judge.

         A mother appeals a district court order terminating her parental rights.

Termination of the mother’s parental rights is supported by clear and convincing

evidence, the mother should not be granted an extension of time, termination is in

the child’s best interests, and none of the exceptions to termination should be

applied. We affirm the termination of the mother’s parental rights.

         I.     Background Facts & Proceedings

         B.J., mother, and F.C., father,1 are the parents of K.J., born in 2020. The

mother was a minor at the time of the child’s birth. The mother has a history of

mental-health problems, including post-traumatic stress disorder, borderline

intellectual functioning, and major depression. The mother herself was a child in

need of assistance (CINA). In the three years prior to K.J.’s birth, the mother was

moved to eighteen different placements based on her behavioral concerns. K.J.

was removed from the mother’s care on September 11, 2020, because of the

mother’s suicidal ideation, and K.J. was placed with the maternal grandmother.

         On October 29, the child was adjudicated to be in need of assistance,

pursuant to Iowa Code section 232.2(6)(n) (2020). The mother attended mental-

health therapy but was not taking prescribed medication for her mental health. In

February 2021, the mother was the victim of domestic violence in an incident

involving her paramour. The paramour was also facing charges of possession of

a controlled substance and drug paraphernalia.




1   The father consented to termination of his parental rights and has not appealed.
                                            3


       The State filed a petition seeking termination of the mother’s parental rights

on March 22. On March 26, the child was placed in foster care after the maternal

grandmother informed the Iowa Department of Human Services (DHS) that she

could not be a long-term care option for the child. The mother exercised visitation

two times with the child after he was placed in foster care—once in person and

once by video.

       At the termination hearing, the DHS social worker testified that if the mother

“is in a relationship that isn’t safe for her, then it obviously wouldn’t be safe for [the

child] as well.” The social worker gave the opinion that the mother could not safely

parent the child in her home. The social worker additionally stated the mother had

not made recent progress to show that the need for removal would no longer exist

in six months.

       The district court entered an order on August 6 terminating the mother’s

parental rights under Iowa Code section 232.116(1)(e) and (h) (2021). The court

found termination of the mother’s parental rights was in the child’s best interests.

The court declined to apply any of the exceptions to termination found in section

232.116(3). The mother timely appeals the termination of her parental rights.

       II.    Standard of Review

       Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). The State must prove its allegations for termination by clear

and convincing evidence. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). “‘Clear

and convincing evidence’ means there are no serious or substantial doubts as to

the correctness [of] conclusions of law drawn from the evidence.” Id. Our primary
                                           4

concern is the best interests of the child. In re J.S., 846 N.W.2d 36, 40 (Iowa

2014).

         III.   Sufficiency of the Evidence

         The mother claims the State did not present clear and convincing evidence

to show her parental rights should be terminated.         “We will uphold an order

terminating parental rights where there is clear and convincing evidence of the

statutory grounds for termination.” In re T.S., 868 N.W.2d 425, 434 (Iowa Ct. App.

2015). “When the juvenile court orders termination of parental rights on more than

one statutory ground, we need only find grounds to terminate on one of the

sections to affirm.” Id. at 435.

         We will focus on the termination of the mother’s parental rights under

section 232.116(1)(h).      A parent’s rights may be terminated under section

232.116(1)(h) if the court finds all of the following:

                 (1) The child is three years of age or younger.
                 (2) The child has been adjudicated a [CINA] pursuant to
         section 232.96.
                 (3) The child has been removed from the physical custody of
         the child’s parents for at least six months of the last twelve months,
         or for the last six consecutive months and any trial period at home
         has been less than thirty days.
                 (4) There is clear and convincing evidence that the child
         cannot be returned to the custody of the child’s parents as provided
         in section 232.102 at the present time.

In applying section 232.116(1)(h), we consider whether the child could be safely

returned to the parent’s care at the time of the termination hearing. See In re D.W.,

791 N.W.2d 703, 707 (Iowa 2010).

         The mother disputes only the last element. She claims there is clear and

convincing evidence to show the child could be safely returned to her care. She
                                          5


asserts that she is getting help for her mental health. The mother states the child

could live with her “while she continues to address her mental health through

appropriate services.”

       The mother did not sign releases to permit DHS to talk to her therapist so it

was unknown if the mother was making progress in therapy. The exhibit provided

by the mother showed she was not consistently attending therapy. Also, there was

no information about medication management for her mental health. There were

also concerns about the mother’s relationship with her paramour due to the recent

incident of domestic violence and his arrest for possession of a controlled

substance and drug paraphernalia. There is a lack of evidence in the record that

the mother has addressed the concerns of domestic violence. She testified, even

after police involvement in February 2021, she did not believe her paramour would

hurt her. We conclude there is clear and convincing evidence to show the child

could not be safely returned to the mother’s care and the statutory elements of

section 232.116(1)(h) were met.

       IV.    Extension of Time

       The mother contends the district court should have granted her additional

time to work on reunification with the child. She asserts that she is in therapy for

her mental health. She claims the child could be returned to her care within six

months.

       The court may decide to not terminate parental rights if it finds there is clear

and convincing evidence that CINA proceedings should continue and enters an

order to extend the time for reunification in accordance with section 232.104(2)(b).

Iowa Code § 232.117(5). The court may continue the proceedings for an additional
                                          6


six months if the court finds “the need for removal . . . will no longer exist at the

end of the additional six-month period.” Id. § 232.104(2)(b).

       The evidence does not show it is likely the child could be returned to the

mother’s care by the end of an additional period of six months. See id. The mother

had very limited contact with the child after the child was placed in foster care.

There is not sufficient evidence to show the mother is making progress in therapy

or taking prescribed medication for her mental health. The record is lacking any

convincing evidence that the mother has addressed the domestic violence

concerns. A DHS social worker testified at the termination hearing the mother had

not made recent progress to show that the need for removal would no longer exist

in six months. We conclude the district court properly denied the mother’s request

for an extension of time.

       V.     Best Interests

       The mother claims termination of her parental rights is not in the child’s best

interests. She states that she had consistent contact with the child while he was

in the care of the maternal grandmother.

       In considering the best interests of children, we give “primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional needs of the

child under section 232.116(2).” In re P.L., 778 N.W.2d 33, 41 (Iowa 2010). “It is

well-settled law that we cannot deprive a child of permanency after the State has

proved a ground for termination under section 232.116(1) by hoping someday a

parent will learn to be a parent and be able to provide a stable home for the child.”

Id.
                                         7


       We find termination of the mother’s parental rights is in the child’s best

interests. The mother has not shown she understands how her actions have

consequences for the child. The mother’s association with the paramour involved

domestic violence, plus there was evidence of the paramour’s use of controlled

substances.    In addition, the mother did not take advantage of the visitation

opportunities presented to her. We conclude the child’s best interests require

termination of the mother’s parental rights.

       VI.    Exceptions to Termination

       The mother asserts the district court should have applied an exception to

termination. See Iowa Code § 232.116(3). She states the court should have found

that “termination would be detrimental to the child at the time due to the closeness

of the parent-child relationship.” See id. § 232.116(3)(c). The mother claims she

developed a close bond with the child while the child was in the care of the

maternal grandmother.

       “The factors weighing against termination in section 232.116(3) are

permissive, not mandatory.” In re A.R., 932 N.W.2d 588, 591 (Iowa Ct. App. 2019)

(quoting In re D.S., 806 N.W.2d 458, 474–75 (Iowa Ct. App. 2011)). “The court

may exercise its discretion in deciding whether to apply the factors in section

232.116(3) to save the parent-child relationship based on the unique

circumstances of each case and the best interests of the children.” Id. (citing In re

A.M., 843 N.W.2d 100, 113 (Iowa 2014)).

       We determine that it would not be in the child’s best interests to apply an

exception to termination under section 232.116(3). Although the mother would

drop in when the child was placed in the maternal grandmother’s care to ask for
                                         8


money or pick something up, the mother’s involvement with the child on these

occasions was limited. As noted, the mother only had visitation with the child twice

after the child was placed in foster care in March 2021. One visit was in person

and one was by video. The mother’s limited interaction with the child when placed

with the grandmother and when the child was no longer in the maternal

grandmother’s care precludes a finding that the mother has a close bond with the

child such that termination would be detrimental to the child. This record does not

support a finding that termination would be detrimental to the child due to the

closeness of the parent-child relationship. See Iowa Code § 232.116(3). We affirm

the termination of the mother’s parental rights.

       AFFIRMED.